          Case 1:20-cv-00189-JSR Document 79 Filed 08/10/20 Page 1 of 5




August 10, 2020                                                                            Matthew J. Moffa
                                                                                    MMoffa@perkinscoie.com
                                                                                         D. +1.212.261.6857
                                                                                         F. +1.212.399.8057

VIA ECF

The Honorable Jed S. Rakoff, United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Carnegie Institution of Washington and M7D Corporation v. Pure Grown Diamonds,
       Inc., et al., 1:20-cv-00189-JSR; Carnegie Institution of Washington and M7D
       Corporation v. Fenix Diamonds LLC, 1:20-cv-00200-JSR.

Your Honor:

Plaintiffs submit this letter brief in support of the privilege redactions in two PowerPoint
presentations produced to Defendants at CARN-FEN_00115436 / CARN-PGD_00115709 and
CARN-FEN_00115466 / CARN-PGD_00115739.

The Redacted Documents

The redacted documents at issue are two versions of a draft PowerPoint presentation (the
“Presentation”). The first version was attached to a confidential email sent the morning of
November 6, 2018. The second version was attached to a confidential email sent the evening of
the same day. The emails were produced to Defendants in their entirety, while the Presentation
was produced with redactions only on slides 6, 7, and 8. While the two PowerPoint files differ
slightly, the three redacted slides (6, 7, and 8) are identical in both drafts. The redacted information
reflects confidential attorney-client communications made from Perkins Coie attorneys to their
client Huron Capital regarding the validity, enforceability, and strength of M7D’s intellectual
property. Plaintiff M7D produced these documents from their email records but redacted this
information in view of their contractual obligation to preserve Huron’s privilege—and in view of
their ongoing common legal interests.

Argument

In 2018, M7D hired TM Capital to facilitate investment in M7D. Huron was seeking to invest in
M7D—an investment Huron ultimately made. 1 The emails reflect joint efforts by Huron, M7D,

1
 The governing nondisclosure agreement (“NDA”) between TM Capital and M7D is provided as
Exhibit A (redacted for public filing), and the governing NDA between Huron and M7D (via TM
Capital) is provided as Exhibit B. Although counsel have not identified countersigned copy of
          Case 1:20-cv-00189-JSR Document 79 Filed 08/10/20 Page 2 of 5




Hon. Jed S. Rakoff
August 10, 2020
Page 2


and TM Capital to find lenders to support Huron’s investment in M7D. As part of this endeavor,
Huron, M7D, and TM Capital agreed to share—in confidence—Perkins Coie’s evaluation of
M7D’s intellectual property. All email recipients were employees of Huron, M7D, or TM Capital.

Huron is now an investor in, and hence part owner of, M7D. Whether measured in 2018 or today,
these email recipients held the common legal interest of ensuring the validity, enforceability, and
strength of M7D’s intellectual property. For this reason, privileged communications shared
confidentially from Huron to M7D (directly or through its agent TM Capital) in support of that
interest remain privileged under the common-interest doctrine.

It is undisputed that Huron and M7D currently share a common legal interest. Defendants appear
to believe, however, that the common-interest privilege did not apply until the investment deal was
inked. Defendants are wrong on the law.

       Federal Caselaw

Federal courts around the country have considered whether the common-interest doctrine applies
to IP-related documents exchanged during negotiations. Following a seminal Federal Circuit case,
In re Regents of University of California, 101 F.3d 1386 (Fed. Cir. 1996), courts from New York
to California have all found that the common-interest privilege protects communications between
an intellectual property holder and a party evaluating an interest in the intellectual property.

In Regents, the Federal Circuit granted a writ of mandamus and held that common-interest
privilege protected communications between a patent holder and a company that had an “option”
to license the patent (which it later exercised). Id. The court explained that the patentee was
“seeking valid and enforceable patents to support royalty income” and the optionee was “seeking
valid and enforceable patents to support commercial activity. Valid and enforceable patents on the
UC inventions are in the interest of both parties…. ‘The fact that there may be an overlap of a
commercial and a legal interest for a third party does not negate the effect of the legal interest in
establishing a community of interest.’” Id. at 1390 (quoting Duplan Corp. v. Deering Milliken,
Inc., 397 F. Supp. 1146, 1172 (D.S.C. 1974)). The court thus held that “the joint client doctrine
and the community of interest doctrine apply to and protect legal advice and communications
between the [IP holder] and attorneys of its optionee/licensee,” including communications that
took place before the license was executed. Id. at 1391.

Courts around the country have followed suit. In Morvil Technology, LLC v. Ablation Frontiers,
Inc., No. 10-CV-2088-BEN (BGS), 2012 WL 760603, at *3 (S.D. Cal. Mar. 8, 2012), the court
held that privileged documents exchanged during negotiation for a corporate acquisition were

Exhibit B, M7D has confirmed that the document accurately reflects the binding confidentiality
terms offered by TM Capital, and accepted by Huron, for M7D’s benefit.
          Case 1:20-cv-00189-JSR Document 79 Filed 08/10/20 Page 3 of 5




Hon. Jed S. Rakoff
August 10, 2020
Page 3


protected, holding that “the communications addressing the scope of the IP certainly were designed
to further [a] . . . mutual interest in valid and enforceable patents.” In TC Technology LLC v. Sprint
Corp., No. 16-CV-153-RGA, 2018 WL 6584122, at *5 (D. Del. Dec. 13, 2018), the court held that
the privilege applied to communications between two companies who were negotiating to form a
joint venture for patent acquisition, explaining, “I see no reason why the formation date [of the
joint venture] should be a hard cut-off for privilege.” And, in Crane Security Technologies, Inc. v.
Rolling Optics, AB, 230 F. Supp. 3d 10, 16 (D. Mass. 2017), the court held that “communications
concerning the strength and enforceability of patents between parties who are negotiating
exclusive patent licenses are protected under the common-interest doctrine, even though the
communications obviously have a commercial purpose, as well.” The list goes on. 2

The Southern District of New York treats the issue the same way. In Bristol-Myers Squibb Co. v.
Rhone-Poulenc Rorer, Inc., No. 95 Civ. 8833 (RPP), 1998 WL 158961 (S.D.N.Y. Apr. 1, 1998),
the court followed the Regents decision, holding that a “community of interest” applied between a
patent holder and a company with an option to a license. Id. at *1-2.

Courts are particularly likely to find a common interest when there is a formal contractual
agreement. While there is no “firm rule that parties must have a written agreement or have filed
suit to share a legal interest,” TC Technology, 2018 WL 6584122, at *5, an NDA or an agreement
to assist in obtaining legal services (e.g. a joint defense agreement or patent prosecution assistance
agreement) can serve as additional evidence of a shared legal interest. Similarly, evidence that the
parties are actually working together demonstrates a common legal interest. See, e.g., Crane, 230
F. Supp. 3d at 18 (NDA, mutual assistance agreement, and the “tenor of the parties’
communications” showed “they considered these communications to be confidential”).

       M7D and Huron Shared a Common Legal Interest

Turning to the documents at issue, the redacted information reflects legal advice from Perkins Coie
to its client, Huron Capital, concerning the strength and enforceability of M7D’s IP. Perkins Coie’s
legal advice was undoubtedly privileged when it was shared with Huron. The privilege was not
destroyed by Huron sharing the information with the IP holder itself (M7D) nor with the company
M7D hired to assist with the investment (TM Capital) in the context of pursuing investment to
implement and enforce that intellectual property. Regent instructs that the common-interest
doctrine protects otherwise privileged communications that are shared between two parties who
have such a common interest. Huron would not have shared Perkins’ analysis without assurance

2
  E.g., Hilsinger v. Eyeego, LLC, No. 13-cv-10594-IT, 2015 WL 11120842, at *2 (D. Mass. Aug.
13, 2015); BriteSmile, Inc. v. Discus Dental, Inc., No. C 02–3220 JSW (JL), 2004 WL 2271589,
at *2 (N.D. Cal. Aug. 10, 2004); Tenneco Packaging Specialty & Consumer Prod., Inc. v. S.C.
Johnson & Son, Inc., No. 98 C 2679, 1999 WL 754748, at * 2 (N.D. Ill. Sept. 14, 1999).
           Case 1:20-cv-00189-JSR Document 79 Filed 08/10/20 Page 4 of 5




Hon. Jed S. Rakoff
August 10, 2020
Page 4


that M7D and TM Capital (or, for that matter, any other recipient) would preserve its privilege.

The common interest can predate the actual investment. Here, all evidence shows that Huron and
M7D were aligned in 2018 and remain aligned today. First, Huron and M7D signed an NDA in
early 2018 covering information exchanged during negotiations. This NDA expressly provided
that communications would remain confidential and privileged, under Delaware law. Ex. B at 3
(“This Agreement will be governed by and construed in accordance with the laws of the State of
Delaware”), 4 (“the Company is not waiving, and shall not be deemed to have waived or
diminished, its attorney work-product protections, attorney-client privileges, or similar protections
and privileges”); see also id. at 1 (ensuring Evaluation Material will be kept strictly confidential).

Second, the privileged information that was exchanged concerned intellectual property matters on
which the parties were legally aligned; Huron, as a potential investor, shared M7D’s interest in
ensuring that its intellectual property was strong, valid, and enforceable.

Third, Huron and M7D did in fact complete their investment agreement. While not dispositive, 3
this is further evidence that the parties were (and are) aligned in a common legal goal. Of note,
Huron and M7D have agreed to share the same counsel in this litigation (Perkins Coie), evidencing
that Huron and M7D still see alignment of their interests in the enforcement of M7D’s IP.

The involvement of TM Capital in the redacted communication is of no moment. TM Capital was
hired by M7D to represent M7D in obtaining investment in the company and its IP. Their
agreement appropriately preserved confidence over their communications, ensuring information
regarding the patents, procedures, processes, and know-how of the company remained the
confidential property of M7D. See Ex. A at 2. And TM Capital joined in the June 2018 NDA to
ensure further communications would remain confidential and expressly privileged. Ex. B.

         Defendants’ Caselaw is Unavailing

Defendants cited two cases during the initial oral argument, but these cases do not compel a
different result. In fact, they are the exceptions that prove the rule. Both Katz v. AT&T Corp., 191
F.R.D. 433 (E.D. Pa. 2000) and Network-1 Technologies, Inc. v. Google LLC, No. 14-CV-02396
(PGG)(SN), 2019 WL 6701909 (S.D.N.Y. Dec. 9, 2019) followed the Regents standard but turned
on unique facts and different burdens. In Katz, the court found “the record evidence is sufficiently
ambiguous as to the existence of an identity of interest to preclude overturning the decision of the
Special Master as clearly erroneous.” 191 F.3d at 438. In Network-1, the patent owner sold his IP
outright and thus had a “diminished” interest in the IP; and many of the communications at issue
did not contain legal advice. 2019 WL 6701909, at *2. In contrast, Huron remains an investor in

3
    See Hewlett-Packard Co. v. Bausch & Lomb, Inc., 115 F.R.D. 308 (N.D. Cal. 1987).
          Case 1:20-cv-00189-JSR Document 79 Filed 08/10/20 Page 5 of 5




Hon. Jed S. Rakoff
August 10, 2020
Page 5


M7D to this date and the redacted material directly reflects attorney advice.

Defendants also claim that the Second Circuit requires a narrow application of the common-
interest doctrine. But Defendants do not identify why Second Circuit privilege law applies here.
M7D is based in Maryland and incorporated in Delaware. Huron is based in Michigan. Both NDAs
contain Delaware choice of law provisions, and the Perkins Coie attorneys involved in the
privileged communication are based in Washington, D.C. The communications occurred in 2018,
long before this lawsuit was filed. The parties clearly contemplated privilege protection in 2018,
see Ex. B at 4, and did so without anticipating a narrow Second Circuit construction.

Even if Second Circuit law applies, it is not as narrow as Defendants claim. Defendants cited
United States v. Krug, 868 F.3d 82 (2d Cir. 2017), for the proposition that statements made outside
the presence of a lawyer cannot be privileged. Krug merely held that the common-interest privilege
did not apply to a particular communication between two criminal co-defendants—a
communication which “occurred outside the presence of any lawyer” and in which “[n]o legal
advice was mentioned, much less shared or otherwise conveyed.” 868 F.3d at 87. That is not the
situation here. More on point, the Second Circuit has preserved communication as attorney-client
privileged and work-product privileged under the common-interest doctrine even when shared
with a “consortium of banks” sharing a common legal interest, and even in the absence of “ongoing
litigation.” See Schaeffler v. United States, 806 F.3d 34, 37, 40 (2d Cir. 2015). The redacted
information at issue here reflects legal advice from Perkins Coie attorneys, information that is
undoubtedly privileged. That privilege was not waived. 4

Respectfully submitted,

/s/ Matthew J. Moffa

Matthew J. Moffa

cc:    Counsel of record (via ECF)

4
 Although not at issue here, Defendants will likely argue that a subsequent sharing of another
presentation—not the documents in question—on November 7, 2018 to a discrete number of
lenders waived privilege over the November 6 communication. Defendants’ motion concerns only
the two draft presentations identified on Plaintiffs’ privilege log. Defendants have identified no
factual basis to allege any subsequent waiver. See JA Apparel Corp. v. Abboud, No. 07 CIV. 7787
(THK), 2008 WL 111006, at *2 (S.D.N.Y. Jan. 10, 2008) (“there is simply no basis upon which
the Court can find a waiver based on the incomplete factual record before it”). Regardless, even if
arguendo the redacted information had been presented on November 7, counsel’s investigation
has confirmed that the November 7 presentation was made under NDAs to lenders of equally-
aligned legal interest in a manner that continued to preserve the privilege.
